DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skofljanec et al. (US Patent Number 6419199) in view of Jaskol et al. (US Patent Application Publication Number 2008/0303260). 
Regarding claims 1 and 13, Skofljanec discloses a child restraint seat sensing system for a vehicle having a vehicle passenger seat, the child restraint seat sensing system comprising: a structural element (of 9) defining a volume (at or adjacent 29 for instance) disposed within the structural element, wherein the structural element is located in the vehicle passenger seat between a seat base and seat back or is located behind the vehicle passenger seat (it would be positioned as such in typical use; see Figures 1, 3, etc., which, though not showing a passenger seat in its entirety, make clear that the device would be positioned as claimed in any conventional arrangement); a stationary anchor (7) directly connected to the structural element (at/adjacent 29) and disposed within the volume (at least in part), a child restraint seat connector (3) having a connecting portion at an end thereof, wherein when in a first position the child restraint seat connector is within the volume and the connecting portion is connected to the stationary anchor and when in a second position the child restraint seat connector is not disposed within the volume (see Figures 1-3 for instance showing positions); and a sensor (of 15) mounted to the structural element within the volume, and wherein the sensor directly senses the child restraint seat connector when in the first position and does not directly sense the child restraint seat connector when in the second position (this is the general manner of operation).  Skofljanec does not specifically disclose an emitter, a reflector, or a detector.  Jaskol discloses a related device including an optical sensor including an emitter, a reflector and a receiver (see at least paragraph 34) apparently arranged generally as claimed.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an optical sensor arrangement as taught by Jaskol in Skofljanec’s device because this could improve function, operation, and safety for a variety of users.  Note that even if the combination did not provide the particular arrangement of components as claimed, as rearrangement of components requires only routine skill in the art, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the components as claimed based on normal variation to improve function and operation for a variety of users.
Regarding claims 2, 5, and 14, Skofljanec, modified as described, further discloses the structural element includes a bezel (23 for instance) connected to a cross member (11 for instance), the volume is defined by the bezel and the cross member, and further comprising a first portion disposed on the bezel and a second portion disposed on the cross member spaced apart from the first portion (this is the general arrangement).  
Regarding claims 3, 4, 6, 9, 12, 15, 16, and 19, Skofljanec, modified as described, discloses a system as explained above including the structural element defining an opening in communication with the volume and is viewed as providing the components arranged as claimed based on the arrangement of the reference devices, but this may not be clear.  However, as duplication and rearrangement of components require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the component number and arrangment as claimed (duplicating sensors and reversing or rearranging the detector, emitter, etc.) based on normal variation to improve function, operation, and safety for various users.
Regarding claim 7, Skofljanec, modified as described, further discloses the sensor in a first condition directly detects the child restraint seat connector within the volume and in a second condition does not directly detect the child restraint connector within the volume (much as explained above).  
Regarding claims 8 and 20, Skofljanec, modified as described, further discloses the sensor is configured to indicate a first output when the child restraint seat connector is attached (or, alternatively, not attached) to the stationary anchor and at least one of a second output and a third output when the child restraint seat connector is not attached (or, alternatively, attached) to the stationary anchor wherein the second output is different from the first output and the third output is between the first output and the second output (the arrangement provides an output for the unattached, Figure 3a, arrangement and another for the attached, Figure 3b, arrangement based on the two sensors 19 - see the second full paragraph of column 6 and the third full paragraph of column 7 for instance).  Skofljanec may not clearly disclose a sensor malfunction situation.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide no output from the sensor during malfunction as sensor malfunction (including broader system malfunction or power loss that would be viewed as sensor malfunction) would typically provide no output from the sensor (i.e. power loss to an electronically operated system would result in no output).
Regarding claims 17 and 18, Skofljanec, modified as described, further discloses the stationary anchor is connected at its ends adjacent to the bezel and/or the cross member (at the very least indirectly). 

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skofljanec in view of Jaskol and further in view of Breed et al. (US Patent Number 7050897).  Skofljanec, modified as described, discloses a system as explained above but may not clearly disclose occupancy sensors or a processor.  Both devices are common and well-known as shown by Breed who teaches a related device including one or more occupancy sensors positioned within a vehicle passenger seat and further comprising a processor in communication with a sensor.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an occupancy sensors and a processor as taught by Breed in Skofljanec’s device as previously modified because this could improve function, operation, and safety for a variety of users

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/776074 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to provide the particular sensor arrangements as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11358499. Although the claims at issue are not identical, they are not patentably distinct from each other because would have been obvious to provide the particular arrangements as claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636